NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATT P. JACOBSEN,                               No.    13-15498

                Plaintiff-Appellant,            D.C. No. 3:12-cv-00486-MMD-
                                                WGC
 v.

HSBC BANK USA, N.A.; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Matt P. Jacobsen appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Jacobsen’s Fair Debt Collection

Practices Act (“FDCPA”) claim because Jacobsen failed to allege facts sufficient

to show that defendants were debt collectors. See 15 U.S.C. § 1692a(6)(F)(ii)

(excluding from the definition of debt collector a creditor collecting debts on its

own behalf); Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions

taken to facilitate a non-judicial foreclosure . . . are not attempts to collect ‘debt’ as

that term is defined by the FDCPA.”).

      The district court properly dismissed Jacobsen’s Real Estate Settlement

Procedures Act claim because “letters challenging only a loan’s validity or its

terms are not qualified written requests that give rise to a duty to respond under

§ 2605(e).” Medrano v. Flagstar Bank, FSB, 704 F.3d 661, 666-67 (9th Cir.

2012); see also 12 U.S.C. § 2605(e) (loan servicers only need respond to requests

for information related to the servicing of loans).

      The district court properly dismissed Jacobsen’s Racketeer Influenced and

Corrupt Organizations Act (“RICO”) claim because Jacobsen failed to allege facts

sufficient to show a predicate act. See United Bhd. of Carpenters & Joiners of Am.

v. Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d 834, 837 (9th Cir. 2014)

(elements of a civil RICO claim).

      The district court properly dismissed Jacobsen’s quiet title claim because


                                            2                                      13-15498
Jacobsen failed to allege facts sufficient to show that he paid the debt owed on the

property. See Breliant v. Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996)

(per curiam) (“In a quiet title action, the burden of proof rests with the plaintiff to

prove good title in himself.”), abrogated on other grounds by Delgado v. Am.

Family Ins. Grp., 217 P.3d 563 (Nev. 2009).

      The district court did not abuse its discretion by taking judicial notice of the

title documents. See Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir.

2001) (setting forth standard review and explaining the circumstances in which the

district court may take judicial notice of documents extraneous to the pleadings in

ruling on a motion to dismiss for failure to state a claim).

      The district court did not abuse its discretion by dismissing Jacobsen’s

complaint without leave to amend because amendment would have been futile.

See United Bhd. of Carpenters & Joiners of Am., 770 F.3d at 845 (setting forth

standard of review and explaining that dismissal without leave to amend is not an

abuse of discretion if amendment would be futile).

      AFFIRMED.




                                           3                                     13-15498